



Exhibit 10.5


LUMINEX CORPORATION
RESTRICTED SHARE AWARD AGREEMENT
(OFFICERS AND EMPLOYEES)




THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of __________ (the “Grant Date”), between Luminex Corporation, a
Delaware corporation, (together with its Subsidiaries, the “Company”), and
_________________________ (the “Grantee”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the Luminex
Corporation 2018 Equity Incentive Plan (the “Plan”).


WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the common stock of Luminex Corporation, par value $0.001
per share (the “Common Stock”); and


WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of restricted shares to the Grantee as provided
herein;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.Grant of Restricted Shares.


(a)The Company hereby grants to the Grantee an award (the “Award”) of _____
shares of Common Stock (the “Shares” or the “Restricted Shares”) on the terms
and conditions set forth in this Agreement and as otherwise provided in the
Plan.


(b)The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse in accordance
with Sections 2 and 3 hereof.


2.Terms and Rights as a Stockholder.


(a)Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its discretion, the “Restricted Period” for the
Restricted Shares granted herein shall expire on the following date(s):


Shares
 
Vest Date(s)
 
 
 



(b)The Grantee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:


(i)the Grantee shall not be entitled to delivery of the stock certificate for
any Shares until the expiration of the Restricted Period as to such Shares and
the fulfillment of any other restrictive conditions set forth herein;


(ii)none of the Restricted Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted Period
as to such Shares and until the fulfillment of any such other restrictive
conditions set forth herein; and


(iii)except as otherwise determined by the Committee at or after the grant of
the Award hereunder, any Restricted Shares as to which the applicable
“Restricted Period” has not expired or other restrictive conditions have not
been met shall be forfeited, and all rights of the Grantee to such Shares shall
terminate, without further obligation on the part of the Company, unless the
Grantee remains in the continuous employment (or other servicing-providing
capacity) of the Company or its Subsidiaries for the entire Restricted Period.


(c)Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to all Restricted Shares awarded hereunder (as to which such
Restricted Period has not previously terminated) upon the occurrence of
termination





--------------------------------------------------------------------------------





of the Grantee's employment from the Company, a Subsidiary or Affiliate which
results from Grantee's death or Disability (to be determined in the sole
discretion of the Committee).


Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Restricted Shares shall be
subject to the same restrictions, terms and conditions as such Restricted
Shares.


3.Termination of Restrictions. Following the termination of the Restricted
Period and provided that all other restrictive conditions set forth herein have
been met, all restrictions set forth in this Agreement or in the Plan relating
to such portion or all, as applicable, of the Restricted Shares shall lapse as
to such portion or all, as applicable, of the Restricted Shares, and a stock
certificate for the appropriate number of Shares, free of the restrictions and
restrictive stock legend (but subject to any legend appropriate under securities
laws), shall, upon request, be delivered to the Grantee pursuant to the terms of
this Agreement (or, in the case of book-entry Shares, such restrictions and
restricted stock legend shall be removed from the confirmation and account
statements delivered to the Grantee in book-entry form).


4.Delivery of Shares.


(a)As of the date hereof, certificates representing the Restricted Shares shall
be registered in the name of the Grantee and held by the Company or transferred
to a custodian appointed by the Company for the account of the Grantee subject
to the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee as set forth in
Section 4(b) hereof or their forfeiture or reversion to the Company as set forth
in Section 2(b) hereof. The Committee may, in its discretion, provide that
Grantee’s ownership of Restricted Shares prior to the lapse of any transfer
restrictions or any other applicable restrictions shall, in lieu of such
certificates, be evidenced by a “book entry” (i.e. a computerized or manual
entry) in the Company’s records in accordance with and subject to the applicable
provisions of the Plan.


(b)Certificates representing Restricted Shares in respect of which the
applicable Restricted Period has lapsed pursuant to this Agreement shall be
delivered to the Grantee upon request following the date on which the
restrictions on such Restricted Shares lapse.


(c)Each certificate representing Restricted Shares shall bear (and confirmation
and account statements sent to a Grantee with respect to book-entry Shares may
bear) a legend in substantially the following form or substance:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE LUMINEX CORPORATION 2018 EQUITY INCENTIVE PLAN (THE “PLAN”) AND
THE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN THE OWNER OF THE
RESTRICTED SHARES REPRESENTED HEREBY AND LUMINEX CORPORATION (THE “COMPANY”).
THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT AND ALL OTHER
APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY, COPIES OF WHICH ARE ON FILE
AT THE COMPANY.


5.Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement.


6.No Right to Continued Employment. This Agreement shall not be construed as
giving Grantee the right to be retained in the employ of the Company of its
Subsidiaries, and the Company or its Subsidiaries may at any time dismiss
Grantee from employment, free from any liability or any claim under the Plan but
subject to the terms of the Grantee's Employment Agreement, if any.


7.Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (and shall make adjustments for
the events described in Section 4.2 of the Plan) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles in accordance with the Plan, whenever the
Committee determines that such event(s) affect the Shares. Any such adjustments
shall be effected in a manner that precludes the material enlargement of rights
and benefits under this Award.







--------------------------------------------------------------------------------





8.Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.


9.Withholding of Taxes. If the Grantee makes an election under Section 83(b) of
the Code with respect to the Award, the Award made pursuant to this Agreement
shall be conditioned upon the prompt payment to the Company of any applicable
withholding obligations or withholding taxes by the Grantee (“Withholding
Taxes”). Failure by the Grantee to pay such Withholding Taxes will render this
Agreement and the Award granted hereunder null and void ab initio and the
Restricted Shares granted hereunder will be immediately cancelled. If the
Grantee does not make an election under Section 83(b) of the Code with respect
to the Award, upon the lapse of the Restricted Period with respect to any
portion of Restricted Shares (or property distributed with respect thereto), the
Company shall satisfy the required minimum Withholding Taxes as set forth by
Internal Revenue Service guidelines for the employer's minimum statutory
withholding with respect to Grantee and issue vested shares to the Grantee
without Restriction. The Company shall satisfy the required Withholding Taxes by
withholding from the Shares included in the Award that number of whole shares
necessary to satisfy such taxes as of the date the restrictions lapse with
respect to such Shares based on the Fair Market Value of the Shares.


10.Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.


11.Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.


12.Notices. All notices required to be given under this Grant shall be deemed to
be received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.


To the Company:        Luminex Corporation
12212 Technology Blvd.
Austin, TX 78727
Attn: Corporate Secretary and Chief Financial Officer


To the Grantee:        The address then maintained with respect to the Grantee
in the Company's records.


13.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


14.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee's legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee's heirs, executors, administrators and successors.


15.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes. The Grantee may contest a decision by
the Committee with respect to such Grantee only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or unlawful.


IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.









--------------------------------------------------------------------------------











LUMINEX CORPORATION


By: /s/ Harriss T. Currie


Harriss T. Currie
Senior Vice President, Finance
Chief Financial Officer
            




GRANTEE:


__________________________________________
Please Print


GRANTEE:


__________________________________________
Signature





